Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about March 9, 2010, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted assault in the second and third degrees and criminal possession of a weapon in the fourth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification and credibility. Although the victim did not identify appellant, he was identified by a bystander who had an ample opportunity to observe the incident. Furthermore, appellant was arrested immediately after the attack, while still in the company of other participants. Concur—Mazzarelli, J.P., Sweeny, Renwick, Richter and Manzanet-Daniels, JJ.